DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comments Regarding Applicant’s Amendment
The amendment filed July 27, 2022 has been entered.
The replacement drawings have corrected the deficiency noted with regard to Fig.26.  It is noted that the replacement drawing sheet for Fig.3 removes the label “400” which was present in the original figure.
With regard to the objection to the disclosure, the amendment to the specification corrects the problems noted at items 5a and 5c.  The problem noted at item 5b has been corrected by the replacement drawing sheet for Fig.3.  The problem noted at item 5d has not been corrected.  
Claims 10 and 11 no longer invoke 35 U.S.C. § 112(f) due to the amendment to the claims.
The objection to claim 9, due to an informality, is withdrawn in response to the amendment to the claims.
The rejections made under 35 U.S.C. §§ 112(b), 102(a)(1) and 103 are withdrawn in response to the amendment to the claims.

Specification
The disclosure is objected to because of the following informalities:  references are made to various colors in the drawings in paragraphs [0123] and [0126].  For example, paragraph [0123] has the following sentence “A color bar 2514 is shown at the right side of image F with white, red, yellow, green and blue colors corresponding to normal tissue. Purple and black colors correspond to areas of maximal breakdown of the collagen, and hence the presumptive area of tumor involvement.”  Paragraph [0126] has a similar sentence.  Since the drawings are in black and white, these references are inappropriate.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-12 and 14-26 are allowed.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 “Systematic Design of a Cross-Polarized Dermoscope for Visual Inspection and Digital Imaging” by Wang et al. teaches a cross-polarized dermoscope for evaluating melanomas.

Conclusion
This application is in condition for allowance except for the following formal matters: 
The objection to the disclosure as noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665